UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3700 The Dreyfus/Laurel Tax-Free Municipal Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 6/30 Date of reporting period: 03/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus BASIC California Municipal Money Market Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.5% Rate (%) Date Amount ($) Value ($) California91.2% ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.29 4/7/10 2,000,000 a 2,000,000 Alameda County Industrial Development Authority, Revenue (P.J.'s Lumber, Inc. Project) (LOC; Comerica Bank) 0.40 4/7/10 1,905,000 a 1,905,000 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 4/7/10 4,000,000 a 4,000,000 California Department of Water Resources, Power Supply Revenue (LOC; Bank of America) 0.27 4/1/10 1,835,000 a 1,835,000 California Department of Water Resources, Power Supply Revenue (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.29 4/1/10 2,500,000 a 2,500,000 California Department of Water Resources, Water Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.35 4/8/10 1,000,000 1,000,000 California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 2,100,000 2,100,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.33 4/7/10 4,220,000 a 4,220,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.55 4/7/10 2,910,000 a 2,910,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 0.43 4/7/10 1,100,000 a 1,100,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer Inc. Project) (LOC; Union Bank of California) 0.35 4/7/10 700,000 a 700,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.42 4/7/10 2,400,000 a 2,400,000 California Pollution Control Financing Authority, SWDR (Metropolitan Recycling Inc.) (LOC; Comerica Bank) 0.42 4/7/10 2,695,000 a 2,695,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 0.35 4/7/10 2,930,000 a 2,930,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.42 4/7/10 2,125,000 a 2,125,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company Project) (LOC; Union Bank of California) 0.35 4/7/10 5,540,000 a 5,540,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.42 4/7/10 3,400,000 a 3,400,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.42 4/7/10 2,000,000 a 2,000,000 California Statewide Communities Development Authority, Revenue (Azusa Pacific University Project) (LOC; Allied Irish Banks) 0.50 4/7/10 3,500,000 a 3,500,000 California Statewide Communities Development Authority, Revenue (Childrens Hospital Los Angeles) (LOC; Bank of America) 0.28 4/1/10 1,000,000 a 1,000,000 California Statewide Communities Development Authority, Revenue (Hanuman Fellowship Project) (LOC; Bank of America) 0.35 4/7/10 1,750,000 a 1,750,000 California Statewide Communities Development Authority, Revenue (Rady Children's Hospital - San Diego) (LOC; Allied Irish Banks) 0.43 4/7/10 2,300,000 a 2,300,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.32 5/6/10 9,000,000 9,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.31 8/5/10 3,700,000 3,700,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.29 4/7/10 1,000,000 a,b 1,000,000 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.45 4/7/10 7,000,000 a 7,000,000 Fresno, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.31 4/7/10 4,000,000 a,b 4,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.30 4/7/10 5,505,000 a,b 5,505,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/10 1,000,000 c 1,008,223 Kern County, GO Notes, TRAN 2.50 6/30/10 6,200,000 6,225,869 Long Beach, GO Notes, TRAN 2.50 9/30/10 1,000,000 1,009,911 Los Angeles County Capital Asset Leasing Corporation, LR, CP (LOC: Bayerische Landesbank, JPMorgan Chase Bank and Westdeutsche Landesbank) 0.38 4/26/10 10,000,000 10,000,000 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/10 800,000 808,767 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.46 4/7/10 2,250,000 a,b 2,250,000 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.28 4/7/10 755,000 a 755,000 Riverside County Transportation Commission, Sales Tax Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.29 4/7/10 1,000,000 a 1,000,000 Southern California Public Power Authority, Transmission Project Revenue, Refunding (Southern Transmission Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.36 4/7/10 5,815,000 a 5,815,000 University of California Regents, General Revenue 5.00 5/15/10 150,000 150,776 Victorville Joint Powers Financing Authority, LR (Cogeneration Facility Project) (LOC; Fortis Bank) 0.58 4/7/10 9,770,000 a 9,770,000 West Covina Public Financing Authority, LR, Refunding (Public Facilities Project) (LOC; California State Teachers Retirement System) 0.32 4/7/10 2,540,000 a 2,540,000 U.S. Related8.3% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.31 4/7/10 7,000,000 a,b 7,000,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.54 4/7/10 4,460,000 a,b 4,460,000 Total Investments (cost $136,908,546) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities amounted to $24,215,000 or 17.6% of net assets. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC Massachusetts Municipal Money Market Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments99.9% Rate (%) Date Amount ($) Value ($) Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.36 4/1/10 2,200,000 a 2,200,000 Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; State Street Bank and Trust Co.) 0.31 4/1/10 1,200,000 a 1,200,000 Massachusetts Development Finance Agency, Higher Education Revenue, Refunding (Smith College Issue) 0.26 4/7/10 4,500,000 a,b 4,500,000 Massachusetts Development Finance Agency, Multi-Mode Revenue (Worcester Academy Project) (LOC; Allied Irish Banks) 0.43 4/7/10 300,000 a,b 300,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; Allied Irish Banks) 0.32 4/1/10 6,500,000 a,b 6,500,000 Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; BNP Paribas) 0.25 4/7/10 7,000,000 a,b 7,000,000 Massachusetts Development Finance Agency, Revenue (Exploration School, Inc. Issue) (LOC; TD Bank) 0.29 4/7/10 2,590,000 a,b 2,590,000 Massachusetts Development Finance Agency, Revenue (Fay School Issue) (LOC; TD Bank) 0.29 4/7/10 3,800,000 a,b 3,800,000 Massachusetts Development Finance Agency, Revenue (Harvard University Issue) 0.26 4/7/10 4,500,000 a,b 4,500,000 Massachusetts Development Finance Agency, Revenue (Justice Resource Institute Issue) (LOC; Bank of America) 0.26 4/7/10 2,000,000 a 2,000,000 Massachusetts Development Finance Agency, Revenue (Saint Peter-Marian Issue) (LOC; Bank of America) 0.45 4/7/10 910,000 a 910,000 Massachusetts Development Finance Agency, Revenue (Worcester Academy Issue) (LOC; Allied Irish Banks) 0.50 4/7/10 1,100,000 a,b 1,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 0.28 4/1/10 1,000,000 a,b 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 0.28 4/7/10 3,000,000 a,b 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.27 4/7/10 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Bentley College Issue) (LOC; JPMorgan Chase Bank) 0.25 4/7/10 6,200,000 a,b 6,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) (LOC; JPMorgan Chase Bank) 0.27 4/7/10 1,500,000 a 1,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Bank) 0.29 4/7/10 2,425,000 a 2,425,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (LOC; Citibank NA) 0.29 4/7/10 4,000,000 a 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Peabody Essex Museum Issue) (LOC; Bank of America) 0.29 4/7/10 3,235,000 a 3,235,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.27 4/1/10 200,000 a,b 200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.25 4/7/10 3,675,000 a,b 3,675,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.26 4/7/10 3,393,000 a,b 3,393,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.29 4/7/10 1,000,000 a,b 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Williams College Issue) 0.53 4/7/10 500,000 b 500,000 Massachusetts Housing Finance Agency, Housing Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.32 4/7/10 7,500,000 a 7,500,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.26 4/7/10 200,000 a 200,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.30 4/1/10 4,050,000 a 4,050,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.33 4/1/10 6,800,000 a 6,800,000 Nahant, GO Notes, BAN 1.50 10/13/10 1,566,000 1,572,225 Plymouth, GO Notes, BAN 1.25 5/13/10 1,050,000 1,050,911 Rockport, GO Notes, BAN 1.00 6/25/10 4,450,542 4,456,112 Waltham, GO Notes 1.25 8/19/10 3,713,000 3,727,046 Wellesley, GO Notes (Municipal Purpose Loan) 3.00 6/1/10 1,611,000 1,617,755 Total Investments (cost $98,702,049) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at June 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At March 31, 2010 the fund had $49,258,000 or 49.9% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from Education. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus BASIC New York Municipal Money Market Fund March 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments101.2% Rate (%) Date Amount ($) Value ($) New York98.8% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.33 4/7/10 4,100,000 a 4,100,000 Albany Housing Authority, Revenue (Nutgrove Garden Apartments Project) (LOC; Citizens Bank of Massachusetts) 0.70 4/7/10 1,390,000 a 1,390,000 Albany Industrial Development Agency, Civic Facility Revenue (Corning Preserve/Hudson Riverfront Development Project) (LOC; Key Bank) 0.33 4/7/10 1,245,000 a 1,245,000 Brookhaven-Comsewogue Union Free School District, GO Notes, TAN 1.25 4/30/10 1,300,000 b 1,300,778 Broome County Industrial Development Agency, IDR (Parlor City Paper Box Company, Inc. Facility) (LOC; U.S. Bank NA) 0.45 4/7/10 2,885,000 a 2,885,000 Campbell-Savona Central School District, GO Notes, BAN 2.00 6/24/10 1,690,000 b 1,694,076 Cold Spring Harbor Central School District, GO Notes, TAN 2.00 6/30/10 1,710,000 b 1,716,310 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 0.33 4/7/10 1,700,000 a 1,700,000 East Hampton Union Free School District, GO Notes, TAN 1. 00 6/30/10 1,660,000 b 1,662,531 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.29 4/7/10 4,375,000 a 4,375,000 Elmira City School District, GO Notes, BAN 1.00 6/30/10 1,220,000 b 1,221,246 Elmira City School District, GO Notes, BAN 1.50 6/30/10 1,700,000 b 1,703,576 Erie County Fiscal Stability Authority, GO Notes, BAN 1.25 7/30/10 1,770,000 1,773,948 Erie County Industrial Development Agency, IDR (Luminescent System, Inc. Project) (LOC; HSBC Bank USA) 0.45 4/7/10 2,945,000 a 2,945,000 Fishkill, GO Notes, BAN 2.00 4/30/10 1,140,000 1,140,904 Fort Ann, GO Notes, BAN 2.75 8/27/10 1,237,000 1,240,175 Fort Plain Central School District, GO Notes, BAN 2.00 6/24/10 1,165,000 b 1,168,619 Heuvelton Central School District, GO Notes, BAN 1.50 6/30/10 1,000,000 b 1,002,094 Lancaster Industrial Development Agency, IDR (Jiffy-Tite Company, Inc. Project) (LOC; Key Bank) 0.70 4/7/10 960,000 a 960,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.35 6/10/10 2,100,000 2,100,000 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.35 4/7/10 9,000,000 a 9,000,000 Mamaroneck Village, GO Notes, BAN 1.00 8/18/10 1,000,000 1,002,452 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.33 4/7/10 17,600,000 a 17,600,000 Metropolitan Transportation Authority, RAN 2.00 12/31/10 3,000,000 3,036,198 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.34 4/7/10 2,400,000 a 2,400,000 Monroe County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Rochester Project) (LOC; M&T Bank) 0.34 4/7/10 5,040,000 a 5,040,000 Monroe County Industrial Development Agency, IDR (Mercury Print Productions, Inc. Facility) (LOC; M&T Bank) 1.50 4/7/10 105,000 a 105,000 Nassau County Industrial Development Agency, Civic Facility Revenue (North Shore Hebrew Academy High School Project) (LOC; Banco Santander) 0.39 4/7/10 4,480,000 a,b 4,480,000 Nassau County Industrial Development Agency, Housing Revenue (Rockville Centre Housing Associates, L.P. Project) (LOC; M&T Bank) 0.39 4/7/10 8,000,000 a 8,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.36 4/1/10 2,300,000 a 2,300,000 New York City, GO Notes (LOC; Bank of America) 0.29 4/7/10 1,700,000 a 1,700,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; Citibank NA) 0.32 4/7/10 3,000,000 a,c 3,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 0.50 4/7/10 5,055,000 a,b 5,055,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.69 4/7/10 4,370,000 a,b 4,370,000 New York City Industrial Development Agency, Civic Facility Revenue (Hewitt School Project) (LOC; Allied Irish Banks) 0.69 4/7/10 11,695,000 a,b 11,695,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 0.69 4/7/10 3,850,000 a 3,850,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.69 4/7/10 2,875,000 a,b 2,875,000 New York City Industrial Development Agency, Civic Facility Revenue, Refunding (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; Allied Irish Banks) 0.69 4/7/10 2,615,000 a 2,615,000 New York City Industrial Development Agency, IDR (Novelty Crystal Corporation Project) (LOC; Commerce Bank NA) 0.49 4/7/10 3,385,000 a 3,385,000 New York City Industrial Development Agency, IDR (Super-Tek Products, Inc. Project) (LOC; Citibank NA) 0.49 4/7/10 4,615,000 a 4,615,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 4/8/10 1,000,000 1,000,000 New York City Municipal Water Finance Authority, CP (Liquidity Facility: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 4/8/10 1,000,000 1,000,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Westdeutsche Landesbank) 0.32 4/7/10 4,100,000 a 4,100,000 New York Liberty Development Corporation, Multi-Modal Liberty Revenue (World Trade Center Project) 0.50 1/18/11 8,000,000 8,000,000 New York Local Government Assistance Corporation, GO Notes (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.30 4/7/10 6,425,000 a 6,425,000 New York State Dormitory Authority, Consolidated Service Contract Revenue, Refunding 1.50 7/1/10 2,505,000 b 2,511,928 New York State Dormitory Authority, Revenue (Mount Saint Mary College) (LOC; JPMorgan Chase Bank) 0.29 4/7/10 8,700,000 a,b 8,700,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.29 4/7/10 5,725,000 a 5,725,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.30 4/7/10 4,700,000 a 4,700,000 New York State Housing Finance Agency, Housing Revenue (Gateway to New Cassel Project) (LOC; JPMorgan Chase Bank) 0.37 4/7/10 3,800,000 a 3,800,000 New York State Thruway Authority, Highway and Bridge Trust Fund Revenue 5.25 4/1/10 1,000,000 1,000,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 3.15 4/1/10 1,500,000 1,500,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 5.00 4/1/10 725,000 725,000 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 0.33 4/7/10 9,990,000 a 9,990,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; RBS Citizens NA) 0.38 4/7/10 1,025,000 a 1,025,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Noonan Community Service Corporation Project) (LOC; FHLB) 0.40 4/7/10 1,685,000 a 1,685,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Saint James Retirement Community Project) (LOC; M&T Bank) 0.34 4/7/10 1,940,000 a 1,940,000 Port Authority of New York and New Jersey, Equipment Notes 0.35 4/7/10 4,000,000 a 4,000,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligations) (LOC; Bayerische Landesbank) 0.38 4/1/10 2,800,000 a 2,800,000 Rockland County Industrial Development Agency, Civic Facility Revenue (Dominican College of Blauvelt Project) (LOC; Commerce Bank NA) 0.29 4/7/10 6,215,000 a,b 6,215,000 Rockland County Industrial Development Agency, IDR (Intercos America, Inc. Project) (LOC; HSBC Bank USA) 0.45 4/7/10 3,200,000 a 3,200,000 Rockland County Industrial Development Authority, Revenue (Northern Manor Multicare Center, Inc. Project) (LOC; M&T Bank) 0.39 4/7/10 2,870,000 a 2,870,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue (Canton-Potsdam Hospital Project) (LOC; Key Bank) 0.33 4/7/10 9,945,000 a 9,945,000 Smithtown Central School District, GO Notes, TAN 1.00 6/25/10 3,230,000 b 3,234,278 South Jefferson Central School District, GO Notes, BAN 1.50 7/2/10 1,000,000 b 1,002,025 Susquehanna Valley Central School District, GO Notes, BAN 1.50 7/30/10 1,000,000 b 1,002,627 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.40 4/7/10 2,835,000 a 2,835,000 Three Village Central School District, GO Notes, TAN 1.00 6/30/10 2,275,000 b 2,278,134 Tompkins County Industrial Development Agency, Civic Facility Revenue (Tompkins Cortland Community College Foundation, Inc. Project) (LOC; HSBC Bank USA) 0.47 4/7/10 3,520,000 a,b 3,520,000 Wellsville Central School District, GO Notes, BAN 1.50 6/23/10 1,000,000 b 1,001,347 Westchester County Health Care Corporation, CP (Liquidity Facility; JPMorgan Chase Bank and LOC; Westchester County) 0.40 5/10/10 1,000,000 1,000,000 William Floyd Union Free School District of the Mastics-Moriches-Shirley, GO Notes, TAN 2.25 6/30/10 4,100,000 b 4,118,549 U.S. Related2.4% Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 0.39 4/7/10 4,400,000 a 4,400,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.31 4/7/10 1,550,000 a,c 1,550,000 Total Investments (cost $252,246,795) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at March 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At March 31, 2010, the fund had $73,528,118 or 29.5% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2010, these securities amounted to $4,550,000 or 1.8% of net assets. At March 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 252,246,795 Level 3 - Significant Unobservable Inputs - Total 252,246,795 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Tax-Free Municipal Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
